United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604



                                       July 31, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12‐2585

NEREIDA MENDEZ,                                    Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Northern District of Illinois
                                                   Eastern Division
      v.
                                                   No. 04‐cv‐04159
REPUBLIC BANK,
     Respondent‐Appellee.                          Joan Humphrey Lefkow, 
                                                   Judge.

                                         ORDER

    The slip opinion released on July 25, 2013 is AMENDED by striking the word “debtor”
in the second sentence on page one and substituting the word “creditor.”  The corrected
sentence shall read: “To do so the judgment creditor serves the third party with a citation
to discover assets.”